DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The limitation “an electric component unit” in claim 1 has been interpreted as “an electric component box” or “an electrical terminal”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada et al. (JP10-318564A) in view of Fukushima et al. (WO2012/157765A1).
Regarding claim 1, Kawada disclose a heat exchange unit (see figure 5) that constitutes a portion of a refrigeration cycle apparatus (an air conditioner), the heat exchange unit being one of a service-side unit (an indoor unit) and a heat source-side unit (an outdoor unit; see figure 5) that are connected to each other via a connection pipe (25a and 25b; paragraph [0002]), the heat exchange unit comprising: 
a housing (21); 

a pipe connection part (26 and 27) connected to the connection pipe (25a and 26b; see figure 5); and 
an electric component unit (29) disposed inside the housing (21), and wherein when the heat exchange unit (the outdoor unit) is in its installed state, a lower end of the electric component unit (29) is positioned above the pipe connection part (26 and 27; see figure 5).
However, Kawada fails to disclose the refrigerant is a flammable refrigerant containing at least 1,2-difluoroethylene.
Fukushima teaches a refrigeration cycle apparatus comprises a refrigerant is a flammable refrigerant containing at least 1,2-difluoroethylene (abstract).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the heat exchange unit of Kawada to substitute the claim refrigerant as working fluid for a refrigeration system as taught by Fukushima in order to obtain a predictable result which to perform heat transfer for the air conditioning unit while lowering the global warming (GWP); (see MPEP 2143 section B). 
Regarding claim 1, Kawada applied as an alternative disclose a heat exchange unit (see figures 2-4) that constitutes a portion of a refrigeration cycle apparatus (an air conditioner), the heat exchange unit being one of a service-side unit (an indoor unit) and a heat source-side unit (an outdoor unit; see figure 2) that are 
a housing (see figure 2); 
a heat exchanger (7) disposed inside the housing and in which a refrigerant flows (see figures 2-4); 
a pipe connection part (13 and 14) connected to the connection pipe (13a and 14a; see figures 2-4); and 
an electric component unit (12) disposed inside the housing (see figure 2), and wherein when the heat exchange unit (the outdoor unit) is in its installed state, a lower end of the electric component unit (12) is positioned above the pipe connection part (13 and 14; see figures 2-3).
However, Kawada fails to disclose the refrigerant is a flammable refrigerant containing at least 1,2-difluoroethylene.
Fukushima teaches a refrigeration cycle apparatus comprises a refrigerant is a flammable refrigerant containing at least 1,2-difluoroethylene (abstract).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the heat exchange unit of Kawada to substitute the claim refrigerant as working fluid for a refrigeration system as taught by Fukushima in order to obtain a predictable result which to perform heat transfer for the air conditioning unit while lowering the global warming (GWP); (see MPEP 2143 section B). 

Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada in view of Ueno et al. (2017/0138642).
Regarding claim 1, Kawada disclose a heat exchange unit (see figure 5) that constitutes a portion of a refrigeration cycle apparatus (an air conditioner), the heat exchange unit being one of a service-side unit (an indoor unit) and a heat source-side unit (an outdoor unit; see figure 5) that are connected to each other via a connection pipe (25a and 25b; paragraph [0002]), the heat exchange unit comprising: 
a housing (21); 
a heat exchanger (7; see figure 2) disposed inside the housing (21) and in which a refrigerant flows (see figure 5); 
a pipe connection part (26 and 27) connected to the connection pipe (25a and 26b; see figure 5); and 
an electric component unit (29) disposed inside the housing (21), and wherein when the heat exchange unit (the outdoor unit) is in its installed state, a lower end of the electric component unit (29) is positioned above the pipe connection part (26 and 27; see figure 5).
However, Kawada fails to disclose the refrigerant is a flammable refrigerant containing at least 1,2-difluoroethylene.
Ueno teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (paragraphs [0037]-[0039] and [0047]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the air MPEP 2143 section B).
Regarding claim 2, Kawada as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)), trifluoroethylene (HFO-1123), and 2,3,3,3-tetrafluoro-1-propene (R1234yf) (paragraphs [0037]-[0039] and [0047], Ueno).

Claim 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada in view of Okamoto et al. (2018/0051198).
Regarding claim 1, Kawada disclose a heat exchange unit (see figure 5) that constitutes a portion of a refrigeration cycle apparatus (an air conditioner), the heat exchange unit being one of a service-side unit (an indoor unit) and a heat source-side unit (an outdoor unit; see figure 5) that are connected to each other via a connection pipe (25a and 25b; paragraph [0002]), the heat exchange unit comprising: 
a housing (21); 
a heat exchanger (7; see figure 2) disposed inside the housing (21) and in which a refrigerant flows (see figure 5); 
a pipe connection part (26 and 27) connected to the connection pipe (25a and 26b; see figure 5); and 
an electric component unit (29) disposed inside the housing (21), and wherein when the heat exchange unit (the outdoor unit) is in its installed state, a lower end of the 
However, Kawada fails to disclose the refrigerant is a flammable refrigerant containing at least 1,2-difluoroethylene.
Okamoto teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (paragraphs [0014], item [8], line 4).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the air conditioning unit of Kawada to substitute the claim refrigerant as working fluid for a refrigeration system as taught by Okamoto in order to obtain a predictable result which to perform heat transfer for the air conditioning unit while lowering the global warming (GWP); (see MPEP 2143 section B).
Regarding claim 10, Kawada as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) in a total amount of 99.5 mass% or more based on the entire refrigerant (paragraphs [0068]-[0069] and [0116], Okamoto), and 
the refrigerant comprises 62.0 mass% to 72.0 mass% of HFO-1132(E) based on the entire refrigerant (paragraph [0116], Okamoto).
Regarding claim 11, Kawada as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) in a total amount of 99.5 mass% or more based on the entire refrigerant (paragraph [0087], Okamoto). 
MPEP 2144.05 section II-A). 

Double Patenting
Claims 1-24 of this application is patentably indistinct from claims 1-24 of Application No. 16/911952. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-24 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-24 of copending Application No. 16/911952 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KUN KAI MA/Primary Examiner, Art Unit 3763